DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This Office Action is responsive to application number 17/046,922 INCINERATION TOILET WITH A LIFTING DEVICE, filed 10/12/2020. Claims 1-13 are pending.
Examiner Comment/Allowable Subject Matter
Claims 1-13 allowed.  The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest singularly or an obvious combination on an incinerating toilet with a lifting device which includes a spring-loaded device connected to the toilet casing and adapted to store mechanical energy in a first position in order to provide a push or pull force when activated as recited in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
					Conclusion

The prior art made of record (see USPTO Form 892) and not relied upon is considered pertinent to applicant’s disclosure.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday thru Friday: 9 am - 6 pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LORI L BAKER/Primary Examiner, Art Unit 3754